The Special Master having submitted an ad interim report under date of March 26, 1937, and it appearing therefrom that a stipulation has been entered into by the Attorney General and Assistant Attorney General of the State of Texas, the Assistant Attorney General of the State of New Mexico, and counsel for the Middle Rio Grande Conservancy District, that stipulation being as follows:
“Subject to the approval of the Supreme Court of the United States or of the Special Master, New Mexico, the Middle Rio Grande Conservancy District and the State of Texas, in conformity with S. B. 234 of the Legislature of the State of New Mexico, stipulate that any further proceedings in Original Cause No. 12, October Term, 1936, be held in abeyance until the first day of October, 1937, without prejudice to the rights of any party.”; and the Special Master having recommended the approval of the stipulation: It is ordered (1) that the above stipulation, filed with the report of the Special Master, be, and the same is hereby, approved, and the Attorneys for the State of Texas are directed to transmit a copy of this order to the Governor of the State of New Mexico; (2) that Charles Warren, the Special Master herein, be, and he is hereby, authorized to postpone hearings in this *646cause, at his discretion, until such date after October 1, 1937, and prior to January 15, 1938, as he shall determine.